Exhibit 10.4
EXECUTION VERSION


AMENDMENT NO. 3 TO FIVE YEAR CREDIT AGREEMENT
AMENDMENT NO. 3 (this “Amendment”), dated as of May 16, 2019, is entered into
among CVS Health Corporation, a Delaware corporation (the “Borrower”), The Bank
of New York Mellon, as Administrative Agent, and the Lenders party hereto (the
“Consenting Lenders”). Except as otherwise provided herein, capitalized terms
used herein which are not defined herein shall have the meanings set forth in
the Credit Agreement (as defined below).
WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Five Year Credit Agreement, dated as of May 18, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and pursuant to Section
11.1 of the Credit Agreement, the parties hereto hereby agree as follows:
1.Amendments. The Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:
“Acquisition Debt”: any Indebtedness incurred by the Borrower or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of the Person(s) or assets to be acquired), which
Indebtedness is redeemable or prepayable if such Material Acquisition is not
consummated.
“Amendment No. 3 Effective Date”: May 16, 2019.
“Equity Interests”: shares of capital stock, partnership interests, membership
interests, beneficial interests or other ownership interests, whether voting or
nonvoting, in, or interests in the income or profits of, a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
“Existing 2019 Credit Agreement”: the Five Year Credit Agreement, dated as of
May 16, 2019, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co‑syndication agents, GS and Wells Fargo, as
co-documentation agents, and BofA, as administrative agent, as amended, amended
and restated, supplemented, replaced or otherwise modified from time to time.


1



--------------------------------------------------------------------------------




“Indebtedness for Borrowed Money”: as to any Person at a particular time, all
items of such Person which constitute, without duplication, (a) indebtedness for
borrowed money or the deferred purchase price of Property (other than trade
payables and accrued expenses incurred in the ordinary course of business), (b)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (c)
that portion of any obligation of such Person, as lessee, which in accordance
with GAAP is required to be capitalized on a balance sheet of such Person, and
(d) Contingent Obligations in respect of any indebtedness described in items (a)
‑ (c) above; provided that, for purposes of this definition, Indebtedness for
Borrowed Money shall not include Intercompany Debt and obligations in respect of
interest rate caps, collars, exchanges, swaps or other, similar agreements.
“LIBOR Successor Rate”: as defined in Section 3.8(c).
“LIBOR Successor Rate Conforming Changes”: as defined in Section 3.8(c).
“Material Acquisition”: any acquisition of (a) Equity Interests in any Person
if, after giving effect thereto, such Person will become a Subsidiary or (b)
assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of the deferred purchase price therefor (including
obligations under any purchase price adjustment but excluding earn-out or
similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) equals or exceeds
$500,000,000.
“Material Subsidiary”: a Subsidiary of the Borrower with respect to which (i)
the Borrower’s and its other Subsidiaries’ investments in, and advances to, such
Subsidiary exceed ten percent (10%) of the total assets of the Borrower and its
Subsidiaries Consolidated as of the end of the most recently completed fiscal
year, (ii) the Borrower’s and its other Subsidiaries' proportionate share of the
total assets (after intercompany eliminations) of such Subsidiary exceeds 10
percent (10%) of the total assets of the Borrower and its Subsidiaries
Consolidated as of the end of the most recently completed fiscal year, or (iii)
the Borrower’s and its other Subsidiaries' equity in the income from continuing
operations before income taxes of such Subsidiary exclusive of amounts
attributable to any non-controlling interests exceeds ten percent (10%) of such
income of the Borrower and its Subsidiaries Consolidated for the most recently
completed fiscal year.
“Scheduled Unavailability Date”: as defined in Section 3.8(c)(ii).
“SEC Reports”: the Borrower’s 2018 Annual Report on Form 10-K, the Borrower’s
quarterly report on Form 10-Q for the quarterly period ending March 31, 2019,
and any 8-K filings made by the Borrower subsequent to March 31, 2019 and prior
to the Amendment No. 3 Effective Date.
(b)    Section 1.1 of the Credit Agreement is hereby further amended by amending
and restating the following definitions in their entirety to read as follows:


2

--------------------------------------------------------------------------------




“Existing 2018 Credit Agreement”: the Five Year Credit Agreement, dated as of
May 17, 2018, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co‑syndication agents, BofA, GS and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as amended by
Amendment No. 1 to Five Year Credit Agreement, dated as of May 16, 2019, and as
the same may be further amended, amended and restated, supplemented, replaced or
otherwise modified from time to time.
“Existing 364-Day Credit Agreement”: the 364-Day Credit Agreement, dated as of
May 16, 2019, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co-syndication agents, GS and Wells Fargo, as
co-documentation agents, and BofA, as administrative agent, as the same may be
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time.
“GAAP”: subject to Section 1.2(b), generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied.
“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding for purposes of Section 8.9 letters
of credit obtained in the ordinary course of business by the Borrower or any
Subsidiary) issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer thereof in respect of such issuer’s payment of such drafts, (e) that
portion of any obligation of such Person, as lessee, which in accordance with
GAAP is required to be capitalized on a balance sheet of such Person, (f) all
indebtedness described in (a) ‑ (e) above secured by any Lien on any Property
owned by such Person even though such Person shall not have assumed or otherwise
become liable for the payment thereof (other than carriers’, warehousemen’s,
mechanics’, repairmen’s or other like non‑consensual Liens arising in the
ordinary course of business), and (g) Contingent Obligations in respect of any
indebtedness described in items (a) ‑ (f) above; provided that, for purposes of
this definition, Indebtedness shall not include Intercompany Debt and
obligations in respect of interest rate caps, collars, exchanges, swaps or
other, similar agreements.
“Threshold Amount”: $300,000,000.
(c)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions set forth therein: “Acquisition,” “Acquisition
Indebtedness,” “Amendment No. 2 Effective Date,” “CVS Bridge Facility,” “CVS


3

--------------------------------------------------------------------------------




Bridge Facility Commitment Letter,” “Existing 2015 Credit Agreement” and
“Restricted Payment”.
(d)    Section 1.2 of the Credit Agreement is hereby amended by amending and
restating clause (b) thereof in its entirety as follows:
“(b)    Unless otherwise expressly provided herein, the word “fiscal” when used
herein shall refer to the relevant fiscal period of the Borrower. As used in the
Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of, and any accounting term
related thereto shall have the respective meaning given to it under, GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Any lease that is characterized as an operating lease in
accordance with GAAP after the Borrower’s adoption of ASC 842 (regardless of the
date on which such lease has been entered into) shall not be a capital or
finance lease, and any such lease shall be, for all purposes of this Agreement,
treated as though it were reflected on the Borrower’s consolidated financial
statements in the same manner as an operating lease would have been reflected
prior to Borrower’s adoption of ASC 842.”
(e)    Section 2.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“The Borrower agrees that the proceeds of the Loans and Letters of Credit shall
be used solely for its general corporate purposes, but not inconsistent with
this Section 2.5 or any other provision of this Agreement, including, without
limitation, the provisions of Section 4.9, and not in contravention of any
applicable law, rule or regulation.”
(f)    Section 3.8 of the Credit Agreement is hereby amended by adding a new
Section 3.8(c) immediately following Section 3.8(b) thereof as follows:
“(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent and the Borrower determine that:


4

--------------------------------------------------------------------------------




(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period and such circumstances are unlikely to be temporary,
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or
(ii)    the applicable supervisor or administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBO Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in the U.S. syndicated loan market denominated in Dollars
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.8(c), are generally being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
and the Borrower, the Administrative Agent and the Borrower may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Domestic Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects, it being understood that the Required Lenders need not specify
identical objectionable provisions of the amendment in order to constitute
effective notice). Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability


5

--------------------------------------------------------------------------------




Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Advances shall be suspended, (to the
extent of the affected Eurodollar Advances or Eurodollar Interest Periods), and
(y) the One Month LIBOR Rate component shall no longer be utilized in
determining the Alternate Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a borrowing of, Conversion to or continuation
of Eurodollar Advances (to the extent of the affected Eurodollar Advances or
Eurodollar Interest Periods) or, failing that, will be deemed to have Converted
such request into a request for a borrowing of ABR Advances (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definitions of Alternate Base Rate, Eurodollar Interest Period and One Month
LIBOR Rate, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).”
(g)    Section 4.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“The Borrower is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite corporate power
and authority to own its Property and to carry on its business as now conducted,
and is qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which it owns or leases real Property or in which the
nature of its business requires it to be so qualified (except those
jurisdictions where the failure to be so qualified or to be in good standing
could not reasonably be expected to have a Material Adverse effect).”


6

--------------------------------------------------------------------------------




(h)    Section 4.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of: (i) except as could not reasonably be expected to have a
Material Adverse effect, any applicable law or (ii) the terms of its Certificate
of Incorporation and By‑Laws. No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with, the execution, delivery and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower. The Borrower
is not an EEA Financial Institution.”
(i)    Section 4.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.”
(j)    Section 4.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“As of the Amendment No. 3 Effective Date, there are no actions, suits,
arbitration proceedings or claims (whether purportedly on behalf of the
Borrower, any Material Subsidiary or otherwise) pending or, to the knowledge of
the Borrower, threatened against the Borrower or any Material Subsidiary or any
of their respective Properties, or maintained by the Borrower or any Material
Subsidiary, at law or in equity, before any Governmental Authority which have
not been disclosed in the SEC Reports that could reasonably be expected to have
a Material Adverse effect. There are no proceedings pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Material Subsidiary (a)
which call into question the validity or enforceability of any Loan Document, or
otherwise seek to invalidate, any Loan Document, or (b) which might,
individually or in the aggregate, materially and adversely affect any of the
transactions contemplated by any Loan Document.”


7

--------------------------------------------------------------------------------




(k)    Section 4.5(a) of the Credit Agreement is hereby deleted in its entirety
and replaced by “[Reserved].”
(l)    Section 4.5(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(b)    No provision of any existing material mortgage, material indenture,
material contract or material agreement or of any existing statute, rule,
regulation, judgment, decree or order binding on the Borrower or affecting the
Property of the Borrower (i) conflicts with any Loan Document, (ii) requires any
consent which has not already been obtained with respect to any Loan Document,
or (iii) would in any way prevent the execution, delivery or performance by the
Borrower of the terms of any Loan Document, except in the case of provisions of
any existing material mortgage, material indenture, material contract or
material agreement, as could not reasonably be expected to have a Material
Adverse effect. Neither the execution and delivery, nor the performance, by the
Borrower of the terms of each Loan Document will constitute a default under, or
result in the creation or imposition of, or obligation to create, any Lien upon
the Property of the Borrower pursuant to the terms of any such mortgage,
indenture, contract or agreement.”
(m)    Each of Section 4.6 and Section 4.7 of the Credit Agreement is hereby
deleted in its entirety and replaced by “[Reserved].”
(n)    Section 4.8 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“The Borrower is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.”
(o)    Section 4.9 of the Credit Agreement is hereby amended by deleting the
last sentence thereof.
(p)    Each of Section 4.11 and Section 4.12 of the Credit Agreement is hereby
deleted in its entirety and replaced by “[Reserved].”
(q)    Section 7.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Material Subsidiary to maintain, its corporate existence in good
standing in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Material
Subsidiaries may be terminated if (i) such Material Subsidiaries operate closing
or discontinued operations or (ii) if the Borrower determines in good faith that
such termination is in the best


8

--------------------------------------------------------------------------------




interests of the Borrower and is not materially disadvantageous to the Lenders.”
(r)    Section 7.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Pay and discharge when due, and cause each Material Subsidiary so to do, all
taxes, assessments, governmental charges, license fees and levies upon or with
respect to the Borrower and such Material Subsidiary, and upon the income,
profits and Property thereof unless, and only to the extent, that either (i)(a)
such taxes, assessments, governmental charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Material Subsidiary, and (b) such reserve or other
appropriate provision as shall be required by GAAP shall have been made
therefor, or (ii) the failure to pay or discharge such taxes, assessments,
governmental charges, license fees and levies could not reasonably be expected
to have a Material Adverse effect.”
(s)    Each of Section 7.3, Section 7.4 and Section 7.5 of the Credit Agreement
is hereby deleted in its entirety and replaced by “[Reserved].”
(t)    Section 7.6(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(a)    Observe and comply in all material respects, and cause each Material
Subsidiary so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it or to such Material Subsidiary, except (i) where a
violation of which could not reasonably be expected to have a Material Adverse
effect, or (ii) to the extent that such noncompliance is being contested in good
faith and by appropriate proceedings diligently conducted by the Borrower or
such Material Subsidiary.”
(u)    Section 7.7 of the Credit Agreement is hereby amended by (i) deleting
each of clause (f) and clause (h) thereof and replacing each of such clause with
“[Reserved]”, and (ii) amending an restating each of clause (c) and clause (g)
thereof in its entirety as follows:
“(c)    Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above, a certificate of the Chief Financial Officer or the
Senior Vice President and Treasurer of the Borrower certifying that no Default
shall have occurred or be continuing or, if so, specifying in such certificate
all such Defaults, and setting forth computations in reasonable detail
demonstrating compliance with Section 8.9.”


9

--------------------------------------------------------------------------------




“(g)    Prompt written notice of the occurrence of (i) each Default and (ii)
each Event of Default;”
(v)    Section 7.8 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Upon reasonable notice and during normal business hours after an Event of
Default has occurred and is continuing, permit representatives of the
Administrative Agent and each Lender to visit the offices of the Borrower and
each Material Subsidiary, to examine the books and records (other than tax
returns and work papers related to tax returns) thereof and auditors’ reports
relating thereto, to discuss the affairs of the Borrower and each Material
Subsidiary with the respective officers thereof, and to meet and discuss the
affairs of the Borrower and each Material Subsidiary with the Borrower’s
auditors, except for information covered by an attorney-client or other legal
privilege or to the extent the inspection would reasonably be expected to result
in a violation or other breach of any third party confidentiality agreement.”
(w)    Section 7.9 of the Credit Agreement is hereby deleted in its entirety.
(x)    Section 8.1 of the Credit Agreement is hereby deleted in its entirety and
replaced by “[Reserved].”
(y)    Section 8.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Create, incur, assume or suffer to exist any Lien against or on any Property
now owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Internal Revenue Code), (b) Liens to secure the performance of bids,
tenders, letters of credit, contracts (other than contracts for the payment of
Indebtedness), leases, statutory obligations, surety, customs, appeal,
performance and payment bonds and other obligations of like nature, or to
qualify to do business, maintain insurance or obtain other benefits, in each
such case arising in the ordinary course of business, (c) mechanics’, workmen’s,
carriers’, warehousemen’s, materialmen’s, landlords’ or other like Liens arising
in the ordinary course of business with respect to obligations which are not due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, (d) Liens for taxes, assessments, fees or governmental
charges the payment of which is not required under Section 7.2, (e) easements,
rights of way, restrictions, leases of Property to others, easements for
installations of public utilities, title imperfections and restrictions, zoning
ordinances and


10

--------------------------------------------------------------------------------




other similar encumbrances affecting Property which in the aggregate do not
materially impair its use for the operation of the business of the Borrower or
such Subsidiary, (f) Liens on Property of the Subsidiaries under capital leases
and Liens on Property (including on the capital stock or other equity interests)
of the Subsidiaries acquired (whether as a result of purchase, capital lease,
merger or other acquisition) and either existing on such Property when acquired,
or created contemporaneously with or within 12 months of such acquisition to
secure the payment or financing of the purchase price of such Property
(including the construction, development, substantial repair, alteration or
improvement thereof), and any renewals thereof, provided that such Liens attach
only to the Property so purchased or acquired (including any such construction,
development, substantial repair, alteration or improvement thereof) and provided
further that the Indebtedness secured by such Liens is not otherwise prohibited
hereunder, (g) statutory Liens in favor of lessors arising in connection with
Property leased to the Borrower or any of the Subsidiaries, (h) Liens of
attachments, judgments or awards against the Borrower or any of the Subsidiaries
with respect to which an appeal or proceeding for review shall be pending or a
stay of execution or bond shall have been obtained, or which are otherwise being
contested in good faith and by appropriate proceedings diligently conducted, and
in respect of which adequate reserves shall have been established in accordance
with GAAP on the books of the Borrower or such Subsidiary, (i) Liens securing
Indebtedness of a Subsidiary to the Borrower or another Subsidiary, (j) Liens
(other than Liens permitted by any of the foregoing clauses) arising in the
ordinary course of its business which do not secure Indebtedness and do not, in
the aggregate, materially detract from the value of the business of the Borrower
and its Subsidiaries, taken as a whole, (k) Liens in favor of the United States
of America, or any state thereof, to secure partial, progress, advance or other
payments pursuant to any contract or provisions of any statute, and (l)
additional Liens securing Indebtedness of the Borrower and the Subsidiaries in
an aggregate outstanding Consolidated principal amount not exceeding 15% of Net
Tangible Assets.”
(z)    Section 8.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Make any Disposition (including by way of limited liability company division),
or permit any of its Subsidiaries so to do, of all or substantially all of the
assets of the Borrower and the Subsidiaries on a Consolidated basis; provided
that (a) any Subsidiary may make Dispositions to the Borrower, and (b) so long
as no Default or Event of Default exists prior to or after giving effect
thereto, (i) the Borrower may dispose of all or substantially all of its assets
to a wholly-owned domestic Subsidiary that assumes all of the obligations of the
Borrower under this Agreement and (ii) any Subsidiary may dispose of all or
substantially all of


11

--------------------------------------------------------------------------------




its assets to another Subsidiary, provided that if such Subsidiary is a
wholly-owned Subsidiary, the transferee shall be a wholly-owned Subsidiary.”
(aa)    Each of Section 8.5 and Section 8.6 of the Credit Agreement is hereby
deleted in its entirety and each replaced by “[Reserved].”
(bb)    Section 8.7 of the Credit Agreement is hereby amended by (i) adding the
words “and the other Loan Documents” immediately after the words “other than
this Agreement” in the first paragraph thereof, and (ii) amending an restating
each of Clauses (c) and (d) thereof in its entirety as follows:
“(c)    Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
the terms of this Agreement; or
(d)    Dividend Restrictions contained in any other credit agreement so long as
such Dividend Restrictions are no more restrictive than those contained in this
Agreement (including Dividend Restrictions contained in the Existing 364-Day
Credit Agreement, the Existing 2018 Credit Agreement, the Existing 2019 Credit
Agreement and the Existing Term Loan Agreement.”
(cc)    Section 8.8 of the Credit Agreement is hereby deleted in its entirety
and replaced by “[Reserved].”
(dd)    Section 8.9 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Permit its ratio of Consolidated Indebtedness to Total Capitalization at the
end of any fiscal quarter to exceed 0.60:1.00; provided that from the Amendment
No. 3 Effective Date through and including the fiscal quarter ending September
30, 2019, the Borrower will not permit its ratio of Consolidated Indebtedness to
Total Capitalization at the end of any fiscal quarter to exceed 0.65:1.00;
provided further that (i) subsequent to the fiscal quarter ending March 31,
2020, upon the consummation of any Material Acquisition and the written election
of the Borrower to the Administrative Agent no later than thirty days following
the consummation of such Material Acquisition, the maximum permitted ratio of
Consolidated Indebtedness to Total Capitalization shall be increased by
0.05:1.00 above the otherwise-applicable maximum permitted ratio of Consolidated
Indebtedness to Total Capitalization with respect to the last day of the fiscal
quarter during which such Material Acquisition shall have been consummated and
the last day of each of the immediately following three


12

--------------------------------------------------------------------------------




consecutive fiscal quarters, and (ii) between the signing of the definitive
agreement (or offer documentation, as applicable) for a Material Acquisition and
the earlier of (x) the closing of such Material Acquisition and (y) thirty (30)
days following the termination of such definitive agreement (or offer
documentation, as applicable) for such Material Acquisition, any Acquisition
Debt incurred to finance such Material Acquisition shall be excluded for
purposes of calculation the ratio of Consolidated Indebtedness to Total
Capitalization hereunder. The Borrower shall only be permitted to make an
election pursuant to the last proviso of the preceding sentence twice during the
term of this Agreement, and there shall be at least two consecutive fiscal
quarters between such elections during which time no increase to the maximum
permitted ratio of Consolidated Indebtedness to Total Capitalization shall be in
effect.”
(ee)    Section 9.1 of the Credit Agreement is hereby amended by amending and
restating each of clause (g), clause (h), clause (i), clause (j), clause (k) and
clause (m) thereof in its entirety as follows:
“(g)    (i) Obligations in an aggregate Consolidated amount in excess of the
Threshold Amount of the Borrower (other than its obligations hereunder and under
the Notes) and the Material Subsidiaries, whether as principal, guarantor,
surety or other obligor, for the payment of any Indebtedness for Borrowed Money
or any net liability under interest rate swap, collar, exchange or cap
agreements, (A) shall become or shall be declared to be due and payable prior to
the expressed maturity thereof, or (B) shall not be paid when due or within any
grace period for the payment thereof, or (ii) any holder of any such obligations
shall have the right to declare the Indebtedness for Borrowed Money evidenced
thereby due and payable prior to its stated maturity; or”
“(h)    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or”
“(i)    The Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of


13

--------------------------------------------------------------------------------




this Section 9.1, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or”
“(j)    The Borrower or any Material Subsidiary shall (i) generally not be
paying its debts as such debts become due or (ii) admit in writing its inability
to pay its debts as they become due; or”
“(k)    Judgments or decrees in an aggregate Consolidated amount in excess of
the Threshold Amount (to the extent not covered by independent third-party
insurance or captive insurance as to which the insurer does not dispute
coverage) against the Borrower and the Material Subsidiaries shall remain
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of 60 days during which execution shall not be effectively stayed, or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any Material Subsidiary to enforce any such judgment; or”
“(m)    Solely to the extent as would have a Material Adverse effect: (i) any
Termination Event shall occur (x) with respect to any Pension Plan (other than a
Multiemployer Plan) or (y) with respect to any other retirement plan subject to
Section 302 of ERISA or Section 412 of the Internal Revenue Code, which plan,
during the five year period prior to such Termination Event, was the
responsibility in whole or in part of the Borrower, any Material Subsidiary or
any ERISA Affiliate; (ii) the failure to satisfy the minimum funding standards
under Section 302 of ERISA or Section 412 of the Internal Revenue Code shall
exist with respect to any Pension Plan for which the Borrower has responsibility
(other than that portion of a Multiemployer Plan’s Accumulated Funding
Deficiency to the extent such Accumulated Funding Deficiency is attributable to
employers other than Borrower); (iii) any Person shall engage in a Prohibited
Transaction involving any Employee Benefit Plan in respect of which it is
reasonably likely that liability will be imposed upon the Borrower; (iv) the
Borrower shall fail to pay when due an amount which is payable by it to the PBGC
or to a Pension Plan (including a Multiemployer Plan) under Title IV of ERISA;
(v) the imposition on the Borrower of any tax under Section 4980(B)(a) of the
Internal Revenue Code; or (vi) the assessment of a civil penalty on the Borrower
with respect to any Employee Benefit Plan under Section 502(c) of ERISA. In
determining the Consolidated amount for any purpose pursuant to this Section
9.1(m), the liabilities, funding amounts, taxes and penalties referenced in the
foregoing clauses of this Section 9.1(m) shall include those of the Material
Subsidiaries and ERISA Affiliates


14

--------------------------------------------------------------------------------




of the Borrower to the extent the Borrower is obligated to pay any such
liabilities, funding amounts, taxes and penalties.”
(ff)    Section 11.2(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“(a)    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:
If to the Borrower:
CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:    Carol A. DeNale
        Senior Vice President and Treasurer –Treasury Department
Facsimile:    (401) 770‑5768
Telephone:    (401) 770‑4407
Email:        carol.denale@cvshealth.com
with a copy, in the case of a notice of Default or Event of Default, to:
CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:    Tom Moffatt
Vice President, Assistant Secretary and Assistant General Counsel –
            Corporate Services
Facsimile:    (401) 216‑3758
Telephone:    (401) 770‑5409
Email:        thomas.moffatt@cvshealth.com
with a copy (in the case of a notice of Default or Event of Default and which
shall not constitute notice under this Agreement or any other Loan Document for
any purpose) to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attention:    Gus M. Atiyah
Facsimile:    (646) 848-5227
Telephone:    (212) 848-5227
Email:        gus.atiyah@shearman.com
If to the Administrative Agent, the Swing Line Lender and the Issuer:


15

--------------------------------------------------------------------------------




in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Letter of Credit Request, each Competitive Bid Request, each
Competitive Bid, and each Competitive Bid Accept/Reject Letter:
The Bank of New York Mellon
Administrator/ Issuer Services
Client Services Delivery Loan Processing COE
Loan Administration
6023 Airport Road
Oriskany, New York 13424
Attention: Crystal Keyser
Facsimile: (315) 765-4533
Telephone: (315) 801-2437
Email: afasyndications@bnymellon.com
and in all other cases:
The Bank of New York Mellon
3300 PGA Blvd
Palm Beach Gardens, FL 33410
Attention: Johna Fidanza
Telephone: (561) 868-7434
Email: johna.fidanza@bnymellon.com
and
The Bank of New York Mellon
500 Grant Street
Pittsburgh, Pennsylvania 15219
Attention:    Clifford Mull
Facsimile:    (412) 234-8087
Telephone:    (412) 234-1346
Email:         clifford.mull@bnymellon.com
If to any Lender or any other Issuer: to it at its address (or facsimile number
or email address) set forth in its Administrative Questionnaire.”
2.    Condition Precedent. This Amendment shall become effective on and as of
the date hereof (the “Amendment No. 3 Effective Date”) upon the receipt by the
Administrative Agent of counterparts of this Amendment executed by the Borrower
and the Consenting Lenders constituting Required Lenders. Upon satisfaction of
the condition precedent set forth in this Section 2, the Administrative Agent
shall provide the Borrower and the Lenders with written confirmation that this
Amendment has become effective.
3.    Representations and Warranties.
(a)    The Borrower hereby represents and warrants as follows:


16

--------------------------------------------------------------------------------




(i)    The Borrower has taken all necessary corporate action to authorize the
execution, delivery and performance of this Amendment.
(ii)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the valid and legally binding obligations of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.
(iii)    No consent or approval of, or other action by, shareholders of the
Borrower, any Governmental Authority, or any other Person (which has not already
been obtained) is required to authorize in respect of the Borrower, or is
required in connection with, the execution, delivery, and performance by the
Borrower of this Amendment or is required as a condition to the enforceability
of this Amendment against the Borrower.
(b)    The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Section 4 of the
Credit Agreement (as amended by this Amendment) are true and correct in all
material respects on the date hereof (provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse” or similar
language is true and correct (after giving effect to any qualification therein)
in all respects on the date hereof), except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects or, if qualified as to “materiality”, “Material Adverse” or similar
language, in all respects, on such earlier date and (ii) no Default exists on
the date hereof.
4.    Miscellaneous.
(a)    Except as expressly amended hereby, the Credit Agreement and the other
Loan Documents shall remain in full force and effect.
(b)    On and after the Amendment No. 3 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby. This Amendment shall constitute a Loan
Document.
(c)    This Amendment may be executed on any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same agreement. It shall not be necessary in making proof of this Amendment
to produce or account for more than one counterpart signed by the party to be
charged. A set of the copies of this Amendment signed by all of the parties
hereto shall be lodged with each of the Borrower and the Administrative


17

--------------------------------------------------------------------------------




Agent. Delivery of an executed counterpart of a signature page of this Amendment
by fax or other electronic means (e.g., “.pdf” or “.tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
(d)    This Amendment and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.


[signature pages follow]




18

--------------------------------------------------------------------------------





The parties have caused this Amendment to be duly executed as of the date first
written above.
CVS HEALTH CORPORATION
By:    /s/ CAROL A. DENALE    
Name:    Carol A. DeNale
Title:    Senior Vice President and Treasurer


[Amendment No. 3 to the 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON,
as Administrative Agent and a Lender
By:    /s/ CLIFFORD A. MULL    
Name:    Clifford A. Mull
Title:    Director






[Amendment No. 3 to the 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------






The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
BANK OF AMERICA, N.A.
By:    /s/ DARREN MERTEN    
Name:    Darren Merten
Title:    Vice President












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
Wells Fargo Bank, National Association
By:    /s/ JORDAN HARRIS    
Name:    Jordan Harris
Title:    Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
BARCLAYS BANK PLC
By:    /s/ RITAM BHALLA    
Name:    Ritam Bhalla
Title:    Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
JPMORGAN CHASE BANK, N.A.
By:    /s/ VANESSA CHIU    
Name:    Vanessa Chiu
Title:    Executive Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
Goldman Sachs Bank USA
By:    /s/ ANNIE CARR    
Name:    Annie Car
Title:    Authorized Signatory












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
MIZUHO BANK, LTD.
By:    /s/ TRACY RAHN    
Name:    Tracy Rahn
Title:    Authorized Signatory












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
SunTrust Bank, as a Lender
By:    /s/ STEVE CURRAN    
Name:    Steve Curran
Title:    Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
U.S. BANK NATIONAL ASSOCIATION
By:    /s/ JOYCE P. DORSETT    
Name:    Joyce P. Dorsett
Title:    Senior Vice President












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
MUFG BANK, LTD.
By:    /s/ JACK LONKER    
Name:    Jack Lonker
Title:    Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
ROYAL BANK OF CANADA
By:    /s/ GORDON MACARTHUR    
Name:    Gordon MacArthur
Title:    Authorized Signatory












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
KeyBank National Association
By:    /s/ MARIANNE T. MEIL    
Name:    Marianne T. Meil
Title:    Senior Vice President












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
FIFTH THIRD BANK
By:    /s/ TODD S. ROBINSON    
Name:    Todd S. Robinson
Title:    VP












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
Sumitomo Mitsui Banking Corporation
By:    /s/ MICHAEL MAGUIRE    
Name:    Michael Maguire
Title:    Executive Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
PNC BANK, NATIONAL ASSOCIATION, as a
Lender




By:    /s/ WILLIAM P. HEROLD    
Name:    William P. Herold
Title:    Vice President












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
SANTANDER BANK, N.A.
By:    /s/ XAVIER RUIZ SENA    
Name:    Xavier Ruiz Sena
Title:    Managing Director












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
Industrial and Commercial Bank of China Limited,
New York Branch
By:    /s/ HSIWEI CHEN    
Name:    Hsiwei Chen
Title:    Director
By:    /s/ PINYEN SHIH    
Name:    Pinyen Shih
Title:    Executive Director














[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
TD BANK, N.A.
By:    /s/ UK-SUN KIM    
Name:    Uk-Sun Kim
Title:    Senior Vice President












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
Bank of China, New York Branch
By:    /s/ RAYMOND QIAO    
Name:    Raymond Qiao
Title:    Executive Vice President












[Amendment No. 3 to 2017 Five Year Credit Agreement]

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to Amendment No. 3 to the Credit
Agreement.
BANK OF HAWAII
By:    /s/ RYAN KITAMURA    
Name:    Ryan Kitamura
Title:    Vice President














[Amendment No. 3 to 2017 Five Year Credit Agreement]